        Case 3:19-cv-00800-LEK-ML Document 13 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 ADLIFE MARKETING & COMMUNICATIONS
 COMPANY, INC.,                                                Docket No. 3:19-cv-00800 (LEK-ML)

                                  Plaintiff,

         - against -

 SWEENEY’S MARKET PLAZA, LLC

                                 Defendant.



                            [PROPOSED] DEFAULT JUDGMENT

        This matter came before the Court on plaintiff Adlife Marketing & Communications

Company, Inc. (“Plaintiff”)’s motion for entry of a default judgment against defendant

Sweeney’s Market Plaza, LLC (“Defendant”) under Rule 55(b)(2) of the Federal Rules of Civil

Procedure. After having considered the arguments and authorities submitted by the Plaintiff, the

Court finds as follows:

        1.      Plaintiff’s complaint and an original summons were served on Defendant on July

10, 2019. An affidavit of service was filed with the Court on July 10, 2019.

        2.      On October 23, 2019, the Clerk of the Court for the United States District Court,

Northern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

        3.      Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.

        4.      Plaintiff filed his application for entry of default judgment on November 21,

2019.
        Case 3:19-cv-00800-LEK-ML Document 13 Filed 11/21/19 Page 2 of 2



        5.      On ___________________, the Court scheduled a hearing for Plaintiff’s

application for default judgment. Defendant has failed to respond to that Order.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s application for

Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

        FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiff’s registered work; it is

        FURTHER ORDERED that Defendant shall pay $30,000 per work for a total of

$360,000.00 in statutory damages under 17 U.S.C. § 504(c), ; it is

        FURTHER ORDERED that Defendant shall pay $2975.00 in attorneys’ fees and

$480.00 in costs pursuant to 17 U.S.C. § 505; it is

        FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

§ 1961; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

        FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

remove it from the docket of the Court.

        This is a final appealable order. See FED. R. APP. P. 4(a).



Dated: ___________________                                   SO ORDERED.



                                                             ______________________________
                                                             Lawrence E. Kahn (U.S.D.J.)
